ORDER
A majority of the Judges of this Court in regular active service have voted for re*460hearing of these cases en banc. Sixth Circuit Rule 35(a) provides as follows:
“The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.”
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and these cases are restored to the docket as pending appeals.
It is further ORDERED that the parties file supplemental briefs not later than the close of business Friday, October 25, 2002. Reargument is scheduled for Wednesday, December 11, 2002.